The Court.
The complaint alleges that on the twenty-second day of May, 1888, the defendants, in consideration of the sum of $850 then and there loaned to them, made their promissory note, as follows, viz.: —
“ $850. San Francisco, May 22, 1888.
“ On the twenty-second day of June, 1888, we promise to pay to the order of Henry Westphal $850, with interest at the rate of-per cent until paid, principal and interest payable in United States gold coin, for value received. “ R. L. Hopkins.
“ W. A. Nevills.”
The only defense presented by the appellant was a want of consideration in this: that the money “was loaned and delivered by the plaintiff to the defendant Hopkins, upon the verbal agreement, then and there made to the plaintiff by defendant Hopkins, to pay said sum of money to the plaintiff in a few days, and upon and for no other, further, or additional inducement or consideration whatever, and before the execution of said promissory note by this defendant; that this defendant received no part of the said sum of money so loaned by *548the plaintiff to the defendant Hopkins, and received no benefit or advantage whatever therefrom.” This allegation presented no defense to the action. By the terms of the note the appellant is liable as a maker. The matter set up in his answer would have the effect to contradict his express promise. It was not necessary that the appellant should have received any benefit for his promise; a detriment to the plaintiff — the time given to Hopkins within which to make the payment — was sufficient consideration to support the promise of the appellant.
The judgment is affirmed.